Case 5:20-cv-00982-CJC-PVC Document 4 Filed 05/14/20 Page 1 of 6 Page ID #:38

                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.        EDCV 20-0982 CJC (PVC)                                  Date: May 14, 2020
Title           Victor V. Ramirez v. Superior Court of California




Present: The Honorable Pedro V. Castillo, United States Magistrate Judge


                 Marlene Ramirez                                          None
                  Deputy Clerk                                   Court Reporter / Recorder

        Attorneys Present for Petitioner:                Attorneys Present for Respondent:
                     None                                              None

PROCEEDINGS: [IN CHAMBERS] ORDER TO SHOW CAUSE WHY THE
             MAGISTRATE JUDGE SHOULD NOT RECOMMEND THAT
             THIS ACTION BE DISMISSED BECAUSE IT IS
             COMPLETELY UNEXHAUSTED

        On April 30, 2020, Petitioner Victor V. Ramirez, a pre-trial detainee proceeding
pro se, filed a habeas petition pursuant to 28 U.S.C. § 2241. (“Petition,” Dkt. No. 1).
While the Petition is extremely difficult to decipher, Petitioner appears to assert at least
the following grounds for federal habeas relief: (1) the superior court lacked jurisdiction;
(2) the criminal complaint failed to charge a public offense; (3) the prosecutor knowingly
used perjured testimony; (4) Petitioner’s arrest was unconstitutional. (Id. at 6-7).
Petitioner seeks his immediate release and monetary compensation for his unlawful
detention, among other remedies. (Id. at 7). However, the Petition discloses on its face
that all of Petitioner’s grounds for relief are unexhausted. (Id. at 6-7).

       Petitioner recently brought another § 2241 habeas action in this Court challenging
the same custody. See Victor V. Ramirez v. Governor of California Jerry Brown, EDCV
19-1119 CJC (PVC) (“Prior Action”). On January 8, 2020, over Petitioner’s objections,
the District Judge accepted the Magistrate Judge’s recommendation that the action be
dismissed without prejudice for failure to exhaust. (Id., Dkt. No. 29 (Report and
Recommendation); Dkt. No. 34 (Objections); Dkt. No. 38 (Order Accepting); and Dkt.

CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 6
Case 5:20-cv-00982-CJC-PVC Document 4 Filed 05/14/20 Page 2 of 6 Page ID #:39

                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.        EDCV 20-0982 CJC (PVC)                              Date: May 14, 2020
Title           Victor V. Ramirez v. Superior Court of California


No. 39 (Judgment dismissing action without prejudice)). In recommending dismissal of
the Prior Action, the Magistrate Judge explained:

                This action warrants dismissal because Petitioner’s claims are
        unexhausted. Although habeas petitions challenging pretrial detention
        under 28 U.S.C. § 2241 are not subject to a statutory exhaustion
        requirement, principles of federalism and comity require federal courts to
        abstain from hearing pretrial habeas challenges unless the petitioner has
        first exhausted available state judicial remedies. Carden v. Montana, 626
        F.2d 82, 83–84 & n.1 (9th Cir. 1980)[FN 4]; see also Laing v. Ashcroft, 370
        F.3d 994, 997 (9th Cir. 2004) (“[W]e require, as a prudential matter, that
        habeas petitioners exhaust available judicial . . . remedies before seeking
        relief under § 2241.” (internal quotation and citation omitted)). “Where a
        petitioner seeks pre-conviction habeas relief, this exhaustion prerequisite
        serves two purposes: (1) to avoid isolating state courts from federal
        constitutional issues by assuring those courts an ample opportunity to
        consider constitutional claims; and (2) to prevent federal interference with
        state adjudication, especially state criminal trials.” Carden, 626 F.2d at 83.
        To satisfy the exhaustion requirement, Petitioner must “fairly present[]” his
        claims to the state courts in accordance with the state’s procedures,
        including the California Court of Appeal and, ultimately, the California
        Supreme Court. O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999) (habeas
        petitioner must give the state courts “one full opportunity” to decide a
        federal claim by carrying out “one complete round” of the state’s appellate
        process); Gatlin v. Madding, 189 F.3d 882, 888 (9th Cir. 1999) (“To
        exhaust a habeas claim properly, a petitioner must present his claim to the
        state supreme court even if that court’s review is discretionary. Because
        California’s established, normal appellate review procedure is a two-tiered
        system, [the California state inmate-petitioner] was required to exhaust his
        habeas claims in a petition for review to the California Supreme Court.”).



CV-90 (03/15)                          Civil Minutes – General                      Page 2 of 6
Case 5:20-cv-00982-CJC-PVC Document 4 Filed 05/14/20 Page 3 of 6 Page ID #:40

                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.        EDCV 20-0982 CJC (PVC)                              Date: May 14, 2020
Title           Victor V. Ramirez v. Superior Court of California


                 [FN 4] In Carden, the Ninth Circuit suggested that an
                 exception to this exhaustion bar may exist for cases where
                 “special circumstances” warrant federal intervention. See 626
                 F.2d at 83-84. However, while “special circumstances” may
                 overcome “the general rule against pre-conviction federal
                 intervention” under Younger v. Harris, 401 U.S. 37 (1971),
                 see Carden, 626 F.2d at 84, they do not exempt a pretrial
                 detainee from the requirement to exhaust by filing state
                 habeas petitions, when such relief is available. See Arevalo v.
                 Hennessy, 882 F.3d 763, 767 (2018) (federal habeas relief
                 available to state pretrial detainee because he met other
                 requirements for an exception to Younger abstention and
                 properly exhausted state remedies through habeas petitions in
                 the California Court of Appeal and California Supreme
                 Court).

                This Court has advised Petitioner several times of this exhaustion
        requirement. (See Dkt. No. 7 at 2 n.2; Dkt. No. 11 at 3; Dkt. No. 21 at 5-6).
        The Court told him, for example, that he “cannot raise habeas claims in this
        Court without first fully exhausting those claims by ‘fairly presenting’ the
        claims to the state courts in accordance with the state’s procedures,
        including the California Court of Appeal and, ultimately, the California
        Supreme Court.” (Dkt. No. 21 at 6). Nonetheless, in the Third Amended
        Petition, Petitioner admits that he did not exhaust any of his claims, as he
        did not raise them in the California Court of Appeal or the California
        Supreme Court. (TAP at 3-8). Petitioner seems to contend, vaguely, that
        this requirement should not apply to him. (See id. at 7). Petitioner is
        incorrect.

              Accordingly, this action warrants dismissal for lack of exhaustion.
        Before Petitioner seeks federal habeas relief, he must first exhaust his

CV-90 (03/15)                          Civil Minutes – General                      Page 3 of 6
Case 5:20-cv-00982-CJC-PVC Document 4 Filed 05/14/20 Page 4 of 6 Page ID #:41

                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.        EDCV 20-0982 CJC (PVC)                              Date: May 14, 2020
Title           Victor V. Ramirez v. Superior Court of California


        claims in state court, either within his state criminal proceedings or in
        habeas petitions filed in the California Court of Appeal and the California
        Supreme Court.[FN 5] Petitioner is advised, moreover, that if he is
        convicted and wishes to raise any federal habeas claims, the claims will
        likely be subject to the one-year statute of limitations under 28 U.S.C.
        § 2244(d)(1), as amended by the Antiterrorism and Effective Death Penalty
        Act of 1996 (AEDPA).

                 [FN 5] Even if Petitioner were to exhaust his claims through
                 state habeas petitions while his state criminal proceedings are
                 pending, most of the claims he raises here would still be
                 barred by Younger v. Harris, 401 U.S. 37 (1971). Under
                 Younger, federal courts generally must abstain from hearing
                 claims regarding pending state criminal proceedings when the
                 federal court’s action on the claims would enjoin or otherwise
                 interfere with the pending state proceedings, among other
                 factors, unless there is a showing of “bad faith, harassment, or
                 some other extraordinary circumstance that would make
                 abstention inappropriate.” Middlesex County Ethics Comm.
                 v. Garden State Bar Ass’n, 457 U.S. 423, 435 (1982); San
                 Jose Silicon Valley Chamber of Commerce Political Action
                 Comm. v. City of San Jose, 546 F.3d 1087, 1092 (9th Cir.
                 2008); see also Arevalo, 882 F.3d at 767 (Younger abstention
                 did not bar federal habeas review of state pretrial detainee’s
                 due process claim regarding bail because “issues raised in the
                 bail appeal are distinct from the underlying criminal
                 prosecution and would not interfere with it,” and detainee
                 properly exhausted state remedies, among other
                 considerations).




CV-90 (03/15)                          Civil Minutes – General                      Page 4 of 6
Case 5:20-cv-00982-CJC-PVC Document 4 Filed 05/14/20 Page 5 of 6 Page ID #:42

                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.        EDCV 20-0982 CJC (PVC)                              Date: May 14, 2020
Title           Victor V. Ramirez v. Superior Court of California


                 In addition, several of Petitioner’s claims may not be
                 cognizable on federal habeas review, as they appear to
                 challenge the conditions of his confinement, not the validity
                 of confinement. (See TAC at 6, 10-11 (Grounds 5, 9-12, 14));
                 Nettles v. Grounds, 830 F.3d 922, 935 (9th Cir. 2016) (en
                 banc) (claims that “would not necessarily lead to [a
                 prisoner’s] immediate or earlier release from confinement” do
                 not fall within “the core of habeas corpus” and must be
                 brought under § 1983 (citation omitted)). Several of his
                 claims are also vague, incomprehensible, and/or appear to be
                 frivolous.

(Prior Action, Dkt. No. 29 at 5-8). After Judgment was entered in the Prior Action,
Petitioner brought a “Motion for Judgment as a Matter of Law,” (id., Motion, Dkt. No.
42), which the Court construed as a Motion to Alter or Amend Judgment under Federal
Rule of Civil Procedure 59(e), and, so construed, denied the Motion on March 25, 2020.
(Id., Order, Dkt. No. 45).

        Petitioner brought the instant action little more than a month after the Court denied
his post-judgment motion in the Prior Action. Even though the Court had instructed
Petitioner four times in the Prior Action that he cannot bring habeas claims to this Court
unless he has “fairly presented” them first to the California Supreme Court, (id., Dkt. No.
7 at 2 n.2; Dkt. No. 11 at 3; Dkt. No. 21 at 5-6; Dkt. No. 29 at 5-8), the instant Petition
reveals on its face that all of Petitioner’s claims are unexhausted. (Petition at 6-7).

       Accordingly, Petitioner is ORDERED TO SHOW CAUSE, within thirty days of
the date of this Order, why the Magistrate Judge should not recommend that this action
be dismissed without prejudice because all of the Petition’s claims are unexhausted.
Petitioner may discharge this Order to Show Cause by filing a declaration, under oath,
describing his efforts to exhaust the instant claims in the California courts. The
declaration must list each of the specific claims presented to each state court, and attach,

CV-90 (03/15)                          Civil Minutes – General                      Page 5 of 6
Case 5:20-cv-00982-CJC-PVC Document 4 Filed 05/14/20 Page 6 of 6 Page ID #:43

                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.        EDCV 20-0982 CJC (PVC)                              Date: May 14, 2020
Title           Victor V. Ramirez v. Superior Court of California


to the extent possible, copies of Petitioner’s state habeas petitions and each court’s order
denying the petition. Alternatively, Petitioner may file a declaration explaining to the
Court why he was prevented from exhausting his claims.

       If Petitioner admits that all of the Petition’s claims are unexhausted and/or is no
longer interested in pursuing his claims, he may also file a notice of dismissal under
Federal Rule of Civil Procedure 41(a). However, Petitioner is advised that if he
voluntarily dismisses his claims now, he may be barred by the statute of limitations if he
attempts to reassert them in a future habeas action. A blank form notice of dismissal is
attached for Petitioner’s convenience.

       Petitioner is warned that if he continues to file actions that ignore this Court’s
exhaustion instructions, the Magistrate Judge may recommend that Petitioner be deemed
a vexatious litigant. If Petitioner is deemed a vexatious litigant, he will be prohibited
from filing any future action in this Court without first obtaining the permission of a
judge of this Court to file the proposed petition or complaint.

       Petitioner is expressly cautioned that if he fails to respond to this Order to
Show Cause by the Court’s deadline, the Magistrate Judge will recommend that this
action be dismissed for failure to prosecute and obey court orders under Federal
Rule of Civil Procedure 41(b).

        IT IS SO ORDERED.




                                                                                             00:00
                                                                    Initials of Preparer      mr




CV-90 (03/15)                          Civil Minutes – General                             Page 6 of 6
